Case 1:11-cv-00847-MN Document 45 Filed 09/21/20 Page 1 of 4 PageID #: 13219




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 RALPH E. SWAN,                             )
                                            )
                       Petitioner,          )
                                            )
       v.                                   ) C.A. No. 11-847 (MN)
                                            )
 ROBERT MAY, Warden, et al.,                )
                                            )
                       Respondents.         )

                                 MEMORANDUM OPINION

Edson A. Bostic, Federal Public Defendant, OFFICE OF THE FEDERAL PUBLIC DEFENDER FOR THE
DISTRICT OF DELAWARE, Wilmington, DE – Attorneys for Petitioner.

Maria T. Knoll, Martin B. O’Connor, Deputy Attorneys General, STATE       OF   DELAWARE
DEPARTMENT OF JUSTICE, Wilmington, DE – Attorneys for Respondents.




September 21, 2020
Wilmington, Delaware
Case 1:11-cv-00847-MN Document 45 Filed 09/21/20 Page 2 of 4 PageID #: 13220




NOREIKA, U.S. DISTRICT JUDGE

I.     BACKGROUND

       On October 3, 2001, following a Delaware Superior Court jury trial, Petitioner Ralph E.

Swan (“Petitioner”) was convicted of capital murder and sentenced to death. (D.I. 44 at 1). In

November 2011, pursuant to 18 U.S.C. § 3599(a)(2), the Court entered an Order appointing the

Federal Public Defender’s Office (“FPDO”) and its Capital Habeas Unit (“CHU”) to represent

Petitioner in the instant federal habeas proceeding.

       Now, in September 2020, a combination of certain circumstances has left the FPDO unable

to continue to represent Petitioner in the pending habeas matter. (D.I. 44 at 3). As a result, the

FPDO seeks leave to withdraw from further representation of Petitioner, and asks that he be

appointed substitute, qualified, and experienced habeas counsel to represent him under the

Criminal Justice Act. More specifically, the FPDO asks the Court to appoint Mr. Michael

Wiseman, Esquire to represent Petitioner pursuant to the Criminal Justice Act of 1964, 18 U.S.C.

§ 3006A (“CJA”) and the District of Delaware’s CJA Plan. (D.I. 44 at 3).

       Attorney Wiseman is the former chief of the Philadelphia CHU (Federal Community

Defender’s Office, EDPA) and a seasoned capital and non-capital habeas litigator. (D.I. 44 at 3).

Attorney Wiseman, however, is not a member of this District’s CJA Panel.

II.    DISCUSSION

       Although a habeas petitioner does not have a constitutional or statutory right to an attorney

in a federal habeas proceeding, see Coleman v. Thompson, 501 U.S. 722, 752 (1991), a district

court may seek legal representation by counsel for a petitioner who demonstrates “special

circumstances indicating the likelihood of substantial prejudice to [the petitioner] resulting . . .

from [the petitioner’s] probable inability without such assistance to present the facts and legal

issues to the court in a complex but arguably meritorious case.” Tabron v. Grace, 6 F.3d 147, 154


                                                 1
Case 1:11-cv-00847-MN Document 45 Filed 09/21/20 Page 3 of 4 PageID #: 13221




(3d Cir.1993); 18 U.S.C. § 3006A(a)(2)(B) (representation by counsel may be provided for a

financially eligible petitioner when a court determines that the “interests of justice so require”).

Notably, the United States District Court for the District of Delaware has adopted a Plan for

Furnishing Representation in Federal Court for any Person Financially Unable to Obtain Adequate

Representation in Accordance with the CJA (“CJA Plan”). The Delaware CJA Plan provides for

the establishment of the Federal Public Defender Organization and for a separate panel of private

attorneys known as the CJA Panel. See Delaware CJA Plan at §§ V and VI. The CJA Panel

attorneys are available for appointment as counsel in habeas corpus proceedings filed pursuant to

28 U.S.C. § 2254, and the Delaware CJA Plan sets forth criteria for membership on the CJA Panel

and the appointment process. See Delaware CJA Plan at §§ IV(A)(1)(i), (2)(b); IV(B,)(C),(D); VI;

VII. The Delaware CJA Plan allows for the appointment of counsel not on the CJA Panel “in

exceptional circumstances.” Delaware CJA Plan at § VII(C). Section VII (C) provides, in relevant

part:

               When the district judge presiding over a case […] determines that
               the appointment of an attorney, who is not a member of the CJA
               panel, is in the interest of justice, judicial economy, or continuity of
               representation, or there is some other compelling circumstance
               warranting his or her appointment, the attorney may be admitted to
               the CJA panel pro hac vice and appointed to represent the CJA
               defendant. Consideration for preserving the integrity of the panel
               selection process suggests that such appointments should be made
               only in exceptional circumstances. Further, the attorney, who may
               or may not maintain an office in the District, should possess such
               qualities as would qualify him or her for admission to the District’s
               CJA panel in the ordinary course of panel selection.

Delaware CJA Plan at § VII (C).

        As an initial matter, the Court grants the Motion for Leave to File Sealed Motion to

Withdraw Federal Public Defender and the Office of the Federal Public Defender as Counsel and

to Appoint Substitute Counsel. (D.I. 43). In turn, based on the assertions in the Motion to



                                                  2
Case 1:11-cv-00847-MN Document 45 Filed 09/21/20 Page 4 of 4 PageID #: 13222




Withdraw/Substitute Counsel, the Court finds that exceptional circumstances are present in this

case. The case is complex and state post-conviction proceedings are ongoing. Attorney Wiseman

has considerable experience in both capital and non-capital litigation. Thus, the Court finds that

the interest of justice and judicial economy warrant the appointment of Attorney Wiseman to

represent Petitioner in this proceeding.

III.   CONCLUSION

       For the reason set forth above, the Court will grant: (1) the Motion for Leave to File Sealed

Motion for the Federal Public Defender and FPDO to Withdraw as Counsel and to Appoint

Substitute Counsel (D.I. 43); and (2) the Motion for the Federal Public Defender and FPDO to

Withdraw as Counsel and to Appoint Substitute Counsel (D.I. 44). Consequently, the Court will

appoint Attorney Michael Wiseman to represent Petitioner. A separate Order will be entered.




                                                3
